Citation Nr: 0408020	
Decision Date: 03/29/04    Archive Date: 04/02/04	

DOCKET NO.  98-20 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder, claimed as a bladder problem/strain.   

2.  Entitlement to an increased (compensable) evaluation for 
defective hearing in the right ear.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
November 1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In that decision, the RO denied entitlement to 
service connection for a bladder problem/strain, but granted 
service connection for defective hearing in the right ear, 
assigned a noncompensable evaluation effective from 
December 1, 1996, the date following the veteran's discharge 
from service.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.  


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
bladder problem.  In that regard, at the time of the 
veteran's entry upon active service, he gave a history of a 
cystoscopy at the age of 8, apparently for a "bladder 
infection."  Beginning in September 1988, and continuing 
throughout the veteran's period of active military service, 
he received treatment on various occasions for certain 
genitourinary problems, including "strain" and "urinary 
urgency," as well as abnormal voiding.  However, at the time 
of the veteran's separation from service, his genitourinary 
system was within normal limits, and no pertinent diagnosis 
was noted.  

The Board observes that, on VA genitourinary examination in 
April 1997, the veteran received a diagnosis of voiding 
dysfunction, as well as "questionable" bladder dysfunction.  
While at the time of that examination, both urodynamic and 
cystoscopic evaluations were recommended, it would appear 
that those studies were never accomplished.  However, in a 
Report of Contact dated in April 1997, the veteran indicated 
that he was to see a urologist at the VA Medical Center in 
Memphis, Tennessee, "to get a diagnosis of what exactly his 
problem (was)."  In light of the aforementioned, and given 
the ambiguity surrounding the etiology of the veteran's 
current genitourinary problem, further development will be 
undertaken prior to a final adjudication of his claim for 
service connection.  

Turning to the issue of an increased evaluation for 
service-connected right ear hearing loss, the Board notes 
that the veteran last underwent a VA audiometric examination 
for compensation purposes in April 1997, approximately seven 
years ago.  Moreover, the veteran has yet to advised of the 
"revised" regulations for the evaluation of service-connected 
defective hearing which became effective in June 1999.  
Finally, neither the veteran nor his representative has been 
advised of Section 103 of the Veterans Benefits Act of 2002, 
which section amended the criteria for combining 
service-connected  and nonservice-connected defective 
hearing.  Such action is vital in ensuring that the veteran 
is afforded full due process of law.  

The Board observes that, on various occasions during the 
course of his appeal, the veteran has requested a hearing 
before a traveling member of the Board, either in person, or 
in a videoconference setting.  However, on each of those 
occasions, the veteran has subsequently requested a 
postponement of the hearing in question, apparently for the 
purpose of acquiring additional evidence.  While in October 
2003, the veteran once again requested a postponement of his 
travel board hearing, that request was refused based on the 
veteran's previous multiple requests for postponement.  
However, in correspondence of December 2001 and February 
2004, the veteran was once again asked by the RO whether he 
wished "to appear personally before the Board and give 
testimony concerning (his) appeal."  The veteran, apparently 
in response to this inquiry, asked the RO to "please let him 
know when his video (conference hearing) was scheduled for."  

Under the circumstances, it would appear that the veteran 
still desires a videoconference hearing before a member of 
the Board.  Accordingly, an attempt to schedule that hearing 
will be undertaken prior to a final adjudication of the 
veteran's current claims.  

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claims, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claims.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that, in June 2001, the veteran was furnished 
a VCAA "duty to notify and assist" letter as to the issue of 
service connection for bladder problems and/or strain.  
However, the veteran has yet to be furnished adequate notice 
of the VCAA, or of the information and evidence needed to 
substantiate his claim for an increased evaluation for 
service-connected right ear hearing loss.  This lack of 
notice constitutes a violation of the veteran's due process 
rights.  Accordingly, the case must be REMANDED to the RO in 
order that the veteran and his representative may be provided 
with such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 1997, the date of the 
most recent VA examinations for 
compensation purposes, and specifically 
including any and all records of 
examinations and/or treatment of the 
veteran for a genitourinary disorder at 
the VA Medical Center located in Memphis, 
Tennessee, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.  

2.  The veteran should then be afforded 
additional VA genitourinary and 
audiometric examinations in order to more 
accurately determine the exact nature and 
etiology of his claimed genitourinary 
disorder, and the current severity of his 
service-connected right ear hearing loss.  
The RO is advised that the veteran must 
be given adequate notice of the date and 
place of any requested examinations, and 
a copy of all such notifications must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the genitourinary 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from a chronic 
genitourinary disorder, to include 
bladder problems/strain, and, if so, 
whether that disorder as likely as not 
had its origin during the veteran's 
period of active military service.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place should be 
included in the examination reports.  

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2003), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary that is necessary to 
substantiate the claims.  A general form 
letter prepared by the RO not 
specifically addressing the disability or 
disabilities at issue is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.  

4.  The RO should then review the 
veteran's claims for service connection 
for a chronic genitourinary disorder, 
claimed as a bladder problem/strain, as 
well as for an increased evaluation for 
right ear hearing loss.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  In that regard, the attention of 
the RO is drawn to those provisions of 
the rating schedule governing the 
evaluation of service-connected defective 
hearing which became effective June 10, 
1999, as well as to Section 103 of the 
Veterans Benefits Act of 2002 which 
amended the provisions of 38 U.S.C.A. 
§ 1160.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA.  An appropriate 
period of time should be allowed for 
response.  

5.  Finally, the RO should schedule the 
veteran for a videoconference hearing 
before a member of the Board, and so 
inform the veteran in a timely manner.  
The veteran should be advised that, 
should he fail to report for, or once 
again attempt to postpone, the hearing in 
question, such action may have an adverse 
effect upon his current claims.  See 
38 C.F.R. §§ 20.702, 20.704 (2003).  
Following completion of the hearing, a 
transcript of the proceeding should be 
included in the veteran's claims folder.  
The case should then be returned to the 
Board, in accordance with appellate 
procedures.  

The veteran need take no action until otherwise notified.  
The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Courts of Appeals for 
Veterans Claims and the Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



